Citation Nr: 0317943	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  01-05 488A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized medical services associated with the veteran's 
unauthorized private treatment beginning on September 20, 
2000.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

William Harryman, Counsel



INTRODUCTION

The veteran had active duty from September 1952 to July 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 decision of the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Canadaigua, New York.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  This law redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim and includes an 
enhanced duty to notify him as to the information and 
evidence necessary to substantiate his claim.  The record 
does not reflect that the MC has properly notified the 
veteran as to the information and evidence necessary to 
substantiate his claim for payment or reimbursement for the 
cost of unauthorized medical services associated with the 
veteran's unauthorized private treatment beginning on 
September 20, 2000.  

Review of the Medical Administrative Service (MAS) file 
indicates that his claim had been denied because the 
treatment was procured through private sources in preference 
to available Government facilities.  Although the file 
contains reports of contact by the MC and personnel at the 
private hospital on September 21, 2000, noting that the 
veteran chose to remain at the private hospital and to use 
"out of VA network benefits" and stating that a form was 
being faxed to the private hospital for the veteran to sign 
stating that fact, the signed form is not of record and 
should be obtained, if possible.  In addition, the file 
contains no records of the veteran's treatment at the private 
hospital, should a determination as to the emergency nature 
of the hospitalization become necessary.  Also, the file 
contains no evidence, e.g., a statement by the MC, as to 
whether or not Government facilities were feasibly available.  

The Board notes that the veteran's claims file indicates that 
the Buffalo VA Regional Office has determined that the 
veteran has been entitled to a total disability rating based 
on individual unemployability due to service-connected 
disabilities, effective from March 1991.  That fact might 
become relevant in the MC's further consideration of the 
veteran's claim, as set forth below.  

The Board also notes that none of the MC's communications to 
the veteran, including the statement of the case, have 
included copies to his accredited representative, The 
American Legion.  The MC must ensure that his representative 
is sent a copy of every communication from the MC to the 
veteran and that the representative is afforded an 
opportunity to submit additional argument prior to return of 
the case to the Board.  

Therefore, this case is REMANDED to the Medical Center for 
the following additional actions:  

1.  The Medical Center must assure 
compliance with the requirements of the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106- 475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) and its implementing regulations.  
The MC's attention is directed to 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence VA will obtain and 
which evidence the veteran is expected to 
present.  Specifically, the veteran and 
his representative should be advised that 
the following evidence is needed to 
establish his claim:

a) evidence that the treatment at 
the private hospital was authorized 
by VA, or
b) evidence that he did not choose 
to remain at the private hospital in 
preference to treatment at 
Government facilities, and 
c) evidence that the treatment was 
rendered in a medical emergency, and
d) evidence that an attempt to use 
Government facilities, if available, 
would not have been reasonable, 
sound, wise, or practicable, or that 
such treatment would have been 
refused.  

The MC should provide the veteran written 
notification specific to his claim of the 
impact of the notification requirements 
on his claim.  

2.  The MC should request copies of the 
records of the veteran's treatment at 
Wilson Memorial Hospital from September 
20, 2000, to September 26, 2000.  In 
particular, the MC should request a copy 
of the form, signed by the veteran, that 
was faxed to the hospital by the MC on 
September 21, 2000, for the veteran to 
acknowledge his choice to remain at 
Wilson for his treatment.  All records so 
obtained should be associated with the 
MAS file.  

3.  The MC should locate in its own 
records, if possible, a copy of the form, 
signed by the veteran, that was faxed to 
the hospital by the MC on September 21, 
2000, for the veteran to acknowledge his 
choice to remain at Wilson for his 
treatment.  If located, the form should 
be associated with the MAS file.  

4.  The MC should make a specific 
determination as to whether Government 
facilities were feasibly available, as 
set forth at 38 C.F.R. § 17.120(c), to 
render the treatment provided by Wilson 
Memorial Hospital from September 20, 
2000, to September 26, 2000.  

5.  Upon completion of all of the above 
requested actions, the MC should again 
consider the veteran's claim.  If action 
taken remains adverse to him, he and his 
accredited representative should be 
furnished a supplemental statement of the 
case and should again be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



